Citation Nr: 1719729	
Decision Date: 06/02/17    Archive Date: 06/14/17

DOCKET NO.  14-16 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to service connection for dementia.

2. Entitlement to service connection for a bilateral hearing loss disability.

3. Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his Wife



ATTORNEY FOR THE BOARD

Michael Duffy, Associate Counsel 


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from December 1961 to December 1963.

The case comes before the Board of Veterans' Appeals (Board) on appeal from July 2013 and April 2010 rating decisions of the Regional Office (RO) in Huntington, West Virginia.

The Veteran and his wife testified at a central office hearing before the undersigned Veterans' Law Judge (VLJ) in March 2015.  A transcript of the hearing is associated with the claims file.

These matters were remanded in September 2015 for further development.  While the Board noted the claims of service connection for hearing loss and tinnitus were certified for appeal as being whether to reopen previously denied claims, the Board recharacterized the issues on appeal as original claims. 

The Board notes that the Veteran's accredited representative was not afforded the opportunity to submit an Informal Hearing Presentation after this case returned to the Board.  As will be discussed below, the Board is granting service connection for dementia, and remanding the remaining claims for an addendum opinion.  Therefore, there is no prejudice in proceeding with this decision at this time.

The issues of entitlement to service connection for (1) a bilateral hearing loss disability and (2) bilateral tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

There is an approximate balance of positive and negative evidence as to whether the Veteran's dementia is related to his service including blast exposure.  


CONCLUSION OF LAW

Having resolved doubt in favor of the Veteran, the criteria for entitlement to service connection for dementia have been met.  38 U.S.C.A. §§ 1101, 1110, 1113, 1131 5107 (West 2014); 38 C.F.R. § 3.102, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. §§ 1110, 1131.

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

The Board finds that the first Shedden element is met.  The Veteran's treatment records and a recent VA examination confirmed that the Veteran suffers from dementia, which is possibly the result of chronic traumatic encephalopathy (CTE).  See, e.g., October 2016 VA psychological examination.  Therefore, the Board finds the Veteran has a current disability of dementia.

The Board finds that the second Shedden element is met.  The Veteran has his wife submitted several lay statements in support of the Veteran's claim that he was exposed to a grenade blast during a routine field exercise in service.  See, e.g., March 2015 Hearing Testimony.  They noted that the Veteran felt shaky afterwards but was discouraged from seeking treatment by the culture of the military at the time.  See, e.g., August 2010 letter from the Veteran and his Wife.  The Board finds the Veteran is competent to report his exposure to a grenade blast, and the Board notes the Veteran's wife stated she was married to the Veteran at the time the event occurred.  Furthermore, an October 2016 VA psychological examiner found no other possible etiology for the Veteran's symptoms.  Accordingly, after applying the benefit of the doubt, the Board finds that the Veteran was exposed to a grenade blast during his service.

The Board finds that the third Shedden element is met.  The October 2016 VA psychological examiner opined that a link can reasonable be made in favor of the Veteran between his blast exposure history and his dementia.  The VA examiner found no other possible etiology based on a review of the evidence of record and the Veteran.  Furthermore, after reviewing the totality of the evidence, the Board finds no credible negative nexus opinion or alternative etiology for the Veteran's dementia. 

Having resolved doubt in favor of the Veteran, the Board finds that the Veteran's dementia was incurred in service.  Thus, the benefit sought on appeal is granted.
 

ORDER

Entitlement to service connection for dementia is granted.


REMAND

The Veteran was provided VA audio examinations in April 2010 and July 2016 followed by a subsequent March 2017 addendum opinion.  The examiners noted the Veteran's entrance examination only used a whisper test to assess the Veteran's hearing, but they provided negative nexus opinions in regard to the Veteran's hearing loss on the basis that audiometric testing results from the Veteran's separation examination were normal.  

However, the Board notes that the October 1963 separation examination was administered prior to November 1, 1967.  Prior to November 1, 1967, service department audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO) American National Standards Institute (ANSI).  

The Veteran's audiometric test results obtained during the separation examination are in ASA standards as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
/
10
LEFT
10
10
10
/
10



After conversion to ISO-ANSI standards, the results are as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
20
/
15
LEFT
25
20
20
/
15

It is unclear if the VA examiners converted the audiometric test results to the ISO-ANSI standards and considered the converted results when reviewing the audiometric data.  Therefore, the Board finds an addendum opinion is needed to address the converted results. 

With respect to the Veteran's claimed tinnitus, the Board notes that the July 2016 VA examiner opined that the Veteran's tinnitus is at least as likely as not a symptom associated with his hearing loss.  For this reason, the Board finds that the claims are inextricably intertwined.  See Parker v. Brown, 7 Vet. App. 116  (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991).  Accordingly, the AOJ should obtain an addendum opinion from a VA examiner addressing the converted test results an opining on whether the Veteran's bilateral hearing loss and tinnitus are etiologically related to his service.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Return the claims file to a VA examiner of appropriate knowledge and expertise.  It is up to the discretion of the examiner if a new examination is necessary, or if an addendum opinion is adequate.

Following a review of this remand directive, a complete review of the Veteran's claims file, and any further testing that may be required, the examiner should provide an opinion as to whether it is at least as likely as not (that is, a 50 percent or greater probability) that the Veteran's bilateral hearing loss disability and/or tinnitus is associated with his military service, to include any in-service noise exposure. 

The examiner should provide a complete rationale for any opinion provided.  In doing so, the examiner should address the conversion of the October 1963 audiometric testing results to ISO-ANSI standards.  The examiner should also address the significance, if any, of a lack of data for testing at 3000 hertz during the separation examination.  The examiner should consider the severity of the Veteran's hearing loss in the context of his age and length of time since service.

If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence, or information would be useful in rendering an opinion.  

2. After the above development has been completed, the AOJ must readjudicate the claim.  If the benefit sought remains denied, the AOJ must provide the Veteran and her representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


